        Case 1:09-cv-00540-REB Document 328 Filed 01/13/20 Page 1 of 4


BRADY J. HALL (ISBN 7873)
brady@melawfirm.net
MICHAEL W. MOORE (ISBN 1919)
mike@melawfirm.net
MOORE ELIA KRAFT & HALL, LLP
Post Office Box 6756
Boise, Idaho 83707
Telephone: (208) 336-6900
Facsimile: (208) 336-7031

JAYME SULLIVAN (ISBN 6258)
jsullivan@cityofboise.org
Boise City Attorney
SCOTT B. MUIR (ISBN 4229)
SMuir@cityofboise.org
Deputy City Attorney
BOISE CITY ATTORNEY’S OFFICE
150 North Capitol Boulevard
P.O. Box 500
Boise, Idaho 83701-0500
Telephone: (208) 384-3870
Facsimile: (208) 384-4454

Attorneys for Defendant City of Boise

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 ROBERT MARTIN, et al.,                 )   Civil No. 1:09-CV-00540-REB
                                        )
                       Plaintiffs,      )   CITY OF BOISE’S MEMORANDUM IN
                                        )   RESPONSE TO COURT ORDER OF
 vs.                                    )
                                            JANUARY 9, 2020 [DKT. 326]
                                        )
 CITY OF BOISE, et al.,                 )
                                        )
                                        )
                   Defendants.          )
 _________________________________      )




CITY OF BOISE’S MEMORANDUM IN RESPONSE TO COURT ORDER OF JANUARY
9, 2020 (DKT. 326) – pg. 1
           Case 1:09-cv-00540-REB Document 328 Filed 01/13/20 Page 2 of 4


       COME NOW Defendant City of Boise, by and through its counsel of record, Moore, Elia,

Kraft & Hall, LLP, hereby submits this brief in compliance with this Court’s January 9, 2020

Docket Entry Order directing the City to submit a “short” memorandum outlining its position as

to “what issues remain for further resolution in this case….” (Dkt. 326) As a preliminary matter,

no statement in this memorandum should be construed as an admission of liability or waiver of

any defense. To the contrary, Defendant denies liability and preserves all defenses available in fact

and law.

       It is the City’s position that existing law and fact do not warrant further attempts by Plaintiff

to litigate any remaining claims. The Ninth Circuit’s April 1, 2019 Order and Amended Opinion

(Case: 15-35845, DktEntry: 75-1) clarified the law applicable to the circuit at large. The City’s

ordinances and their application to the remaining Plaintiffs is constitutional and, as this Court has

previously held, further litigation of Plaintiffs’ prospective relief claims are without jurisdiction.

(Dkt. 298). Notwithstanding, Plaintiffs will need to decide whether they desire to pursue any

claims that may remain after carefully considering the Ninth Circuit’s ruling, the Plaintiffs’

October 29, 2015 Notice of Appeal (Dkt. No. 301) and related briefing, the Plaintiffs’ prior

complaints, and this Court’s prior rulings not reversed on appeal.

       If Plaintiffs identify a good faith basis to proceed forward, Plaintiffs should file a Third

Amended Complaint – consisting only of those remaining claims actually revived by the Ninth

Circuit – from which the City can analyze, file an answer or responsive pleading, and identify what

discovery is necessary in advance of trial and/or a dispositive motions deadline. At most, the Ninth

Circuit has remanded Plaintiff Martin’s and Anderson’s claim for prospective injunctive and

declaratory relief, having found only that genuine issues of material fact exist as to “whether

Martin and Anderson face a credible threat of prosecution under one or both ordinances in the

future at a time when they are unable to stay at any Boise homeless shelter.” (DktEntry: 75-1, p.

CITY OF BOISE’S MEMORANDUM IN RESPONSE TO COURT ORDER OF JANUARY
9, 2020 (DKT. 326) – pg. 2
         Case 1:09-cv-00540-REB Document 328 Filed 01/13/20 Page 3 of 4


49). As for the retrospective claims, the Ninth Circuit held only that Heck v. Humphrey had no

application to Plaintiff Hawkes’ July 8, 2007 citation and Plaintiff Martin’s April 24, 2009 citation,

neither of which resulted in a conviction. (DktEntry: 75-1, pp. 58-60, 62, and 69).The Ninth Circuit

affirmed the dismissal of all other claims.

                                          CONCLUSION

       It is clear that Plaintiffs have not prevailed on the merits of any one claim for relief. To the

contrary, the Ninth Circuit affirmed the dismissal of the vast majority of Plaintiffs’ claims. The

ball is in Plaintiffs’ court to identify what cognizable claims, if any, they are willing and able1 to

advance at this time. The Court should order Plaintiffs to file a very limited amended complaint

and afford the City an opportunity to file a responsive pleading or answer prior to ordering

alternative dispute resolution and/or a scheduling conference.

       DATED this 13th day of January, 2020.

                                               MOORE ELIA KRAFT & HALL, LLP


                                               /s/ Brady J. Hall
                                               Brady J. Hall
                                               Attorney for Defendant City of Boise




1
 Plaintiffs’ 2014 Revised Second Amended Complaint for Injunctive and Declaratory Relief (Dkt.
171) was filed on behalf of several Plaintiffs who could not be located or had decided not to
participate in litigation. (Dkt. 188-1, 286) Accordingly, the City requests that Plaintiffs’ counsel
confirm prior to or contemporaneously with the filing of an amended complaint that they have
communicated with their clients and each is willing and able to proceed forward with litigation.

CITY OF BOISE’S MEMORANDUM IN RESPONSE TO COURT ORDER OF JANUARY
9, 2020 (DKT. 326) – pg. 3
        Case 1:09-cv-00540-REB Document 328 Filed 01/13/20 Page 4 of 4


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 13th day of January 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic
Filing to the following persons:

 Howard Belodoff                                 Served through CM/ECF at:
 Idaho Legal Aid Services, Inc.              howardbelodoff@idaholegalaid.org
 1447 So. Tyrell Lane
 Boise, ID 83706
 Attorney for Plaintiffs

 Michael E. Bern                                  Served through CM/ECF at:
 Krysta C. Copeland                          Michael.bern@lw.com
 Allen M. Gardner                            Krysta.copeland@lw.com
 Scott C. Jones                              Allen.gardner@lw.com
 Latham & Watkins LLP                        Scott.jones@lw.com
 555 11th Street NW,
 Suite 1000
 Washington, DC 20004
 Attorney for Plaintiffs

 Sharon Brett                                     Served through CM/ECF at:
 US Dept. of Justice                         sharon.brett@usdoj.gov
 Civil Rights Division
 950 Pennsylvania Ave. NW
 Washington, DC 20530
 Attorney for Plaintiffs

 Eric S. Tars                                     Served through CM/ECF at:
 National Law Center on Homelessness &       etars@nlchp.org
 Property
 2000 M St. NW, Ste. 210
 Washington, DC 20036
 Attorney for Plaintiffs

                                           /s/ Brady J. Hall
                                           Brady J. Hall




CITY OF BOISE’S MEMORANDUM IN RESPONSE TO COURT ORDER OF JANUARY
9, 2020 (DKT. 326) – pg. 4
